Order entered June 29, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00708-CR

                            SADUMAN K. GURBUZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-82278-2013

                                           ORDER
       We REINSTATE this appeal.

       We abated the appeal for a hearing to determine whether appellant was entitled to court

appointed counsel. On June 28, 2018 we received the trial court’s findings. We ADOPT the

findings that appellant is indigent and entitled to court-appointed counsel in this appeal. We

DIRECT the Clerk to list Hunter Biederman as appointed counsel for appellant.

       The record is due August 3, 2018.

                                                    /s/   LANA MYERS
                                                          JUSTICE